PER CURIAM:
In these consolidated appeals, Esther Foster appeals the district court’s denial of her motions to remand and to appoint counsel and the court’s order accepting the recommendation of the magistrate judge and dismissing her civil complaint under Fed.R.Civ.P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Foster v. Renfro Corp., No. 7:07-cv-00124-HFF (D.S.C. May 2, 2007); 2008 WL 276510 (Jan. 29, 2008). We deny Foster’s motion to appoint counsel and deny as moot Renfro Corporation’s motion to dismiss. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.